Title: To George Washington from Meshech Weare, 25 November 1782
From: Weare, Meshech
To: Washington, George


                  
                     Sir
                     Hampton falls Novr 25th 1782
                  
                  I am honord with the Receipt of your favor of the 23d Ulto Recommending to Compleat our Qota of Recruits, so as to make up at least two Regiments of 500 men each.  I laid your Excellencys letter before the Assembly as Soon as they met, which was on the 12th Instant, who taking the Same under Consideration, Desired me to Inform you, that it is the Sense of the Assembly to comply with your Excellencys Requisition As soon as may be.  And for that purpose pass’d a Resolve, Copy of which I do my self the honor to inclose.  This method it is hoped may Answer the design, tho’ we find it very difficult for various Accounts to get men to fill up the Army, that I cannot Assure Success.  I have the Honor to be with the Greatest Respect Your Excellencys Most Obt & Humle Servt
                  
                     Meshech Weare
                     
                  
               